DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1 – 3, 9, 14 – 15 and 37 - 41 have been amended. No new matter has been introduced.
5. 	No new claim(s) has/have been added. 
6.	Claims 5 – 8, 12 – 13 and 16 - 34 have been cancelled. 
7.	Pending claims include claims 1 – 4, 9 – 11, 14 – 15 and 35 – 41 renumbered as claims (1 – 16).

Information Disclosure Statement Filed 
The information disclosure statement filed on 12/08/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.






Allowable Subject Matter

1.	Claims  1 – 4, 9 – 11, 14 – 15 and 35 – 41 renumbered as claims (1 – 16) are allowed. The Applicant's arguments along with the amendments to the most recent set of claims submitted on 03/03/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…the continuous transmissions in multiple times of the random access signals comprise continuous transmission of the at least one random access signal; continuing to transmit, by the terminal device, a subsequent random access signal to the network device when the terminal device fails to detect the random access response transmitted by the network device before ending of the random access response window; and stopping transmitting, by the terminal device, a random access signal, which is not transmitted, of the random access signals which should be transmitted in multiple times and the subsequent random access signal to the network device when the random access response transmitted by the network device is detected by the terminal device before ending of the random access response window.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463